Exhibit 10.15

 

[g52681kei001.jpg]

 

November 4, 2005

 

Rodney Kellogg

[address]

 

Dear Rod:

 

DexCom Inc. (“Dexcom”, or the “Company”) is a company working to develop
technologies for the continuous monitoring of glucose in people with diabetes. 
We are committed to helping people with diabetes live longer, healthier lives. 
We believe you would make an excellent addition to the Company.  Accordingly,
DexCom is pleased to offer you employment on the terms and conditions set forth
below.

 

DexCom will employ you as a Vice President of Sales and you will make best
efforts to apply your expertise and discharge your duties in that position. Your
job responsibilities will include directing DexCom’s sales and revenue
generation activities.  You will report directly to me.  You will work at our
facilities in San Diego, CA, subject to necessary business travel.  While
employed, you must reside within 30 miles from your designated DexCom facility.
The Company may change your position, duties, and work location as it deems
necessary.

 

Your initial annual salary will be $210,000 (your “Base Salary”), less payroll
deductions and all required withholdings.  You will be eligible for an annual
cash incentive bonus of up to 50% of your base salary, beginning January 1,
2006.  The exact structure of this bonus will be determined later based upon
DexCom’s status and corporate objectives.  You will be paid bi-weekly and will
be eligible to participate in the comprehensive benefit program that we offer to
employees and their families, which includes medical, dental and vision
insurance plans, a 401(k) investment program, and paid-time-off and holidays.  
Further details about the Company’s benefit program will be provided to you by
our Human Resources Department.  DexCom may, in its sole discretion, change your
Base Salary or modify the benefit programs in which you participate.

 

DexCom will provide you a signing bonus of $85,000 from which we will deduct all
required withholdings, on your first day of full-time employment at DexCom.  If
you terminate your employment with DexCom prior to completing one year of
employment, you will be required to refund your signing bonus in full.  If you
terminate your employment during year two, you will be required to refund your
signing bonus payment prorated on a daily basis to the number of days you do not
work for DexCom during that second year.  However, in the event that in
connection with, or within twelve months following, a “change of control” (as
defined below) you resign following a change of control as a result of either
(i) a material adverse change in your duties and title, (ii) a reduction in your
annual salary and bonus potential, or (iii) the offices to which you are
required to report being relocated by more than 50 miles from the Company’s
present location, you will not have to repay any portion of this signing bonus.

 

As part of your compensation package, DexCom’s management team will also
recommend to the Board of Directors that you be granted an option to purchase
100,000 shares of DexCom common stock (the “Option”) upon your commencement of
employment.  This Option will be subject to the terms and

 

- Confidential -

 

5555 Oberlin Drive / San Diego, CA 92121

858.200.0200 / www.dexcom.com

 

1

--------------------------------------------------------------------------------


 

conditions of the Company’s 2005 Stock Option Plan.  The exercise price of the
Option will be the fair market value of the stock on the date the Board approves
the stock option grant or the date you commence employment with DexCom,
whichever occurs later.  The first 75,000 shares of the Option shall vest 25% on
the first day of the 13th month after the grant date and the remaining 75% shall
vest in 36 equal monthly installments thereafter.  The remaining 25,000 shares
of the Option shall vest 25% on the first day of the 13th month after you have
permanently relocated to the San Diego area and the remaining 75% shall vest in
36 equal monthly installments thereafter.

 

As a DexCom employee, you will be expected to abide by the Company’s rules and
regulations, and to sign and comply with the attached Employee Proprietary
Information and Inventions Agreement, which prohibits unauthorized use or
disclosure of DexCom’s proprietary information.

 

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You further agree that you will
not bring onto Company premises any unpublished documents or property belonging
to any former employer or other person to whom you have an obligation of
confidentiality.

 

DexCom’s normal working hours are 8:00 a.m. though 5:00 p.m., Monday through
Friday.  You may be required to work additional hours as required by the nature
of your work assignments. As an exempt employee, you will not be eligible for
overtime.

 

Your employment relationship with DexCom is at-will.  Accordingly, you may
terminate your employment with DexCom at any time, for any reason whatsoever,
simply by notifying the Company.  Likewise, DexCom may terminate your employment
at any time, with or without cause or advance notice.

 

In the event that in connection with, or within twelve months following, a
“change of control” (as defined below) you are terminated by the Company other
than for “cause” (as defined below) or you resign following a change of control
as a result of either (i) a material adverse change in your duties and title,
(ii) a reduction in your annual salary and bonus potential, or (iii) the offices
to which you are required to report being relocated by more than 50 miles from
the Company’s present location, all of your unvested shares (100%) under the
Option, as well as any other stock option grants you may subsequently receive,
will vest immediately and you will also be eligible for your severance as
specified below (subject to the condition of signing a full release of claims as
specified below).  As used herein, “change of control” means (i) a
consolidation, merger or other reorganization of the Company with or into any
other entity or entities (excluding an equity financing) in which the holders of
the Company’s outstanding shares immediately before such consolidation, merger
or other reorganization do not, immediately after such consolidation, merger or
reorganization, retain stock representing a majority of the voting power of the
surviving entity of such consolidation, merger or reorganization as a result of
their shareholdings in the Company immediately prior to the consolidation,
merger or other reorganization; or (ii) a sale of all or substantially all of
the assets of the Company and its subsidiaries, on a consolidated basis.

 

2

--------------------------------------------------------------------------------


 

Should the Company terminate your employment at any time without “cause” you
will be entitled to six months of salary continuation at your then current base
salary, subject to your executing a full release of claims against the Company. 
For the purposes of the preceding sentence, your employment may be terminated
for “cause” only if you have engaged in (i) willful misconduct or gross
negligence in the performance of your duties; (ii) a material breach of your
Employee Proprietary Information and Inventions Agreement; or (iii) the
commission of a felony affecting the Company or its business.

 

In the event that vesting on the Option, or any other options that may be
granted to you, are accelerated or you are paid severance as specified above,
you agree not to compete in the field of glucose monitoring or other fields for
which your were directly responsible for at the Company for a period of one year
following the acceleration or initial payment of severance.  During that same
one year period, you agree not to, directly or indirectly, recruit, attempt to
hire, solicit, or assist others in recruiting or hiring, any person who is an
employee of Company or any of its subsidiaries or induce or attempt to induce
any such employee to terminate his employment with Company or any of its
subsidiaries.

 

This letter, together with your Employee Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with DexCom.  It supersedes any other agreements or promises made to
you by anyone, whether oral or written, and it can only be modified in a written
agreement signed by you and by an officer of DexCom.  As required by law, this
offer is subject to satisfactory proof of your right to work in the United
States.  This offer is also subject to the satisfactory completion and results
of the Company’s required background and reference check.

 

Please sign and date this letter, and return it to me by November 9, 2005, if
you wish to accept employment at the Company under the terms described above. 
If you accept our offer, we would like you to start on or before December 5,
2005.  You may use my confidential fax to return a signed copy at 858.200.2340.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 

Sincerely,

 

 

/s/ Andy Rasdal

 

Andy Rasdal

President and CEO

 

3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

/s/ Rodney Kellogg

 

Signature

 

Rodney Kellogg

 

Name

 

December 12, 2005

 

Date

 

4

--------------------------------------------------------------------------------